PER CURIAM.
On this writ the plaintiff in error presents two propositions, as follows:
“First. The application for an insurance policy is a part of the policy, and a revenue stamp placed on the application is a compliance with the revenue law. Second. The policy of insurance which was issued to Bill Smith was such that the insurance for each succeeding period did not take effect until the premium for the previous periods had been paid, and hence the stamp for each ‘ period need not be placed thereon until the premium for the previous period has been paid.”
From the view that we take of the case, the first proposition is not material, because the plaintiff in error did n ot affix stamps sufficient to meet the requirements of the law on either application or policy at the time of the execution of the same.
On the second proposition, we notice that the policy of insurance issued to Bill Smith was a contract with said Bill Smith for ac-*323indent insurance for a period of one year, upon which the amount of premium agreed was §18.75. For the convenience of the said Bill ¡Amith, the premium was stipulated to be paid in installments at deferred dates corresponding to the periods of two, two, three, and live months, and for the security of the insurance company Bill Hmilh agreed as follows: “I agree that the policy shall embrace four separate insurance contracts, and shall remain in force after the first insurance period only as continued by payments of premium for the consecutive periods following, and that I will make no claim for injuries during the period for which its respective premium has not been actually paid,” and, further, it w7as stipulated that, in case of any accident to Bill Smith which entitled him Ur benefits, the same were to be first credited upon the installments unpaid, wdiether due or not. 'Notwithstanding these stipulations and reservations, we are of opinion that the policy was a policy issued for one year, upon which the premium agreed was §18.75. There was no error in the refusal of: either of the special charges requested, and we find no reversible error on the record. The judgment of the circuit court is affirmed.